— Appeal by the People from an order of the Supreme Court, Queens County (Clabby, J.), dated August 27, 1986, which, after a hearing, granted that branch of the defendants’ omnibus motion which was to suppress eavesdropping evidence.
*689Ordered that the order is reversed, on the law, that branch of the defendants’ omnibus motion which was to suppress eavesdropping evidence is denied, and the matter is remitted to the Supreme Court, Queens County, for further proceedings (see, People v Penasso, 142 AD2d 691 [decided herewith]). Brown, J. P., Kunzeman, Rubin and Kooper, JJ., concur.